Title: From George Washington to Lieutenant Colonel William Washington, 9 February 1779
From: Washington, George
To: Washington, William

Dear Sir
Head Quarters Middle Brook 9th Feby 1779

I have recd yours of the 23d and 30th ulto. If a vacancy should happen in the Regiment I would not have you permit Mr Baylor to succeed to it untill he has cleared up his Character. The Cloathing for the Regiment which Capt. Smith procured at Boston has not yet come on to Camp; when it arrives it shall be forwarded, if the Men should be in absolute want before spring. But if they can make a shift with their old Cloaths while in Winter quarters they will find more benefit from the new next Campaign. I see no prospect at present of any other troops going to south Carolina besides Pulaski’s Legion which is ordered thither. I am Dear Sir Yr most obt Servt.
